DOCKET No. _2_lm~j0_06_2_6_ _ _ _ _ _ __                          DEFENDANT Edward Jacob Lang


AUSA Benjamin Gianforti                                           DEF.'S COUNSEL ~S=te~v=en-M=e=tc=al=f~-~------
                                                                  lll RETAINED O FEDERAL DEFENDERS O CJA O PRESENTMENT ONLY
• ________ INTERPRETER NEEDED
                                                                           0 DEFENDANT WAIVES PRETRIAL REPORT
D Rule 5 D Rule 9 Ill Rule 5(c)(3) 0 Detention Hrg.                   DATE OF ARREST 1/16/2021                OVOL.SURR.
                                                                      TIME OF ARREST _3~·0_0-o_m~---          • ON WRIT
D Other:                                                              TIME OF PRESENTMENT 4: 10nm
             ---------------
                                                         BAIL DISPOSITION
                                                                           0 SEE SEP. ORDER
Ill DETENTION ON CONSENT W/0 PREJUDICE  O DETENTION: RISK OF FLIGHT/DANGER O SEE TRANSCRIPT
0 DETENTION HEARING SCHEDULED FOR:
0 AGREED CONDITIONS OF RELEASE       ---------
• DEF.RELEASED ON OWN RECOGNIZANCE
0$_ _ _ _ _ PRB • -----'FRP
0 SECURED BY $_ _ _ _ _ _ CASH/PROPERTY: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
0 TRAVEL RESTRICTED TO SONY/EDNY/
                               - -CONSENT
• TEMPORARY ADDITIONAL TRAVEL UPON ----     --------------------
                                          OF AUSA & APPROVAL OF PRETRIAL SERVICES
0 SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)
0   PRETRIAL SUPERVISION:          0   REGULAR        O STRICT         OAS DIRECTED BY PRETRIAL SERVICES
0 DRUG TESTING/TREATMT AS DIRECTED BY PTS O MENTAL HEALTH EV AL/TREATMT AS DIRECTED BY PTS
0 DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT
0 HOME INCARCERATION O HOME DETENTION O CURFEW O ELECTRONIC MONITORING O GPS
0 DEF. TOP AY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES
0   DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR]                      0   DEF. TO CONTINUE OR START EDUCATION PROGRAM
0 DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON
0 DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
0 DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS: _ _ _ _ _ _ _ _ __
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __,· REMAINING CONDITIONS TO BE MET BY: _ _ _ __

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:

The defendant consents to proceed remotely and is advised of his rights and the charges against him. Public reading of
the complaint is waived. Steven Metcalf appeared on behalf of defendant. Defendant detained on consent without
prejudice to a future bail hearing.

AT&T recording:45minues



0 DEF. ARRAIGNED; PLEADS NOT GUILTY                        O CONFERENCE BEFORE D.J. ON _ _ _ _ __
0 DEF.WAIVES INDICTMENT
0 SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 316l(h)(7) UNTIL _ _ _ _ __
For Rule 5(c)(3) Cases:
Ill IDENTITY HEARING WAIVED                                      0 DEFENDANT TO BE REMOVED
0 PRELIMINARY HEARING IN SDNY WAIVED                             0 CONTROL DATE FOR REMOVAL: - - - - - -

PRELIMINARY HEARING DATE: =2/~l~/2~0=2=1_ __                     0 ON DEFENDANT'S CONSENT

DATE: 1/19/2021                                                           fLb£6J:k~
                                                                          UNITED STATES MAGISTRATE JUDGE, S.D.N.Y.
WHITE (origmal) -   COURT FILE   £lliK- U.S. ATTORNEY'S OFFICE         ~     - U S. MARSHAL    QRfilili - PRETRIAL SERVICES AGENCY
Rev'd20!6
